Citation Nr: 0731949	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  96-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for a bilateral foot 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, continued a 
noncompensable evaluation for bilateral pes planus. 

The veteran testified before the undersigned Veterans Law 
Judge in July 2003.  A transcript of the hearing has been 
made and is associated with the claims file.

The Board remanded this issue for further development in July 
2004 and November 2006, to include obtaining private medical 
records and VA treatment records concerning treatment for 
bilateral pes planus and for the veteran to undergo an 
examination to determine the nature and extent of the service 
connected bilateral foot disability.  This development was 
completed.


FINDINGS OF FACT

1.  The service-connected bilateral foot disability is 
manifested by subjective complaints of pain with prolonged 
standing or physical activity.  There are no clinical 
findings of weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, and pain on 
manipulation. 

2.  The veteran has tender and palpable Morton's neuroma of 
the 4-5th digit of the right plantar forefoot.  




CONCLUSION OF LAW

The criteria for a 10 percent disability rating for bilateral 
foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5279 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated November 2006, the RO informed the veteran 
of the medical and other evidence needed to substantiate her 
claim for an increased rating, what medical or other evidence 
she was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told her that she could 
send any additional information to VA.  This notice served to 
inform her of the need to submit relevant evidence in her 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

While there was a timing deficiency with the November 2006 
letter  because it was provided after the initial evaluation, 
the timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Additionally, per the November 2006 remand instructions, the 
veteran underwent a VA examination in April 2007 to evaluate 
her bilateral foot disability.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2).

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
In applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range- 
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

At a June 2000 VA examination, the examiner noted that the 
veteran recently underwent surgery for a hallux valgus and 
talus bunion on the right foot.  She was also due to have 
surgery on her left foot next week.  She had orthotics which 
she intermittently used.  The examiner noted a surgical 
dressing on the right foot and a splay foot deformity of the 
left foot.  She had a flexible pes planus which reversed with 
one-legged toe raise.  She had no significant hallux valgus 
clinically or significant bunion clinically.  Her 
neurological examination was within normal limits and there 
was no evidence of abnormal callus formation.  The diagnosis 
was flexible pes planus bilaterally.  The examiner 
recommended a reassessment in 6-12 months after the veteran's 
postoperative corrections had been established and reviewed.

In June 2001, the veteran presented to the Houston, Texas VA 
Medical Center (VAMC) for a follow-up of possible neuroma in 
her left foot.  The veteran reported that the pain was only 
occasionally bothering her.  She received a steroid 
injection.  The diagnosis was neuroma of the 3rd left.  

In March 2002 the veteran presented to the VAMC for surgical 
correlation of the Morton's neuroma of her left foot.

At a June 2002 VA examination, the veteran reported no 
subsequent injuries to her feet since the June 2000 
examination.  She worked in a clerical and took no medicine 
for her feet on a regular basis.  She did have orthotics that 
she used on occasion.  Since the June 2000 examination, she 
had undergone a neuroma resection for the third webbed space 
on the left foot.  Symptomatically she was doing very well.  
On examination, the veteran had flexible flat feet 
bilaterally which was mild to moderate when she stood 
normally.  She had a mild splayfoot deformity but there was 
no evidence of abnormal callus formation at her weight 
bearing line remained lateral to the metatarsal phalangeal 
joint of her great toe.  X-rays showed no evidence of 
significant arthritic change.  The diagnosis was flexible pes 
planus bilaterally.

In a July 2003 letter, the veteran's sister stated that the 
veteran's feet had gotten worse as time had gone on.  Also in 
July 2003, the veteran's mother stated that her daughter 
wears shoes around the house at all times because of the pain 
in her feet.  At her July 2003 hearing, the veteran stated 
that she had multiple surgeries on her feet which included 
injections.  

In a July 2003 letter, the director of education at the 
veteran's employer stated that on several occasions the 
veteran was unable to adhere to the dress code standard in 
order for her to wear tennis shoes to the office.  The 
veteran also had to use some of her vacation to have foot 
surgery and it affected her ability to attend an education 
conference.

In September 2004 VAMC follow up of neuroma of the right 
foot, she reported that the foot problem continued and that 
injections provided temporary relief.  No gross abnormalities 
were noted.  The diagnosis was neuroma of the 3rd right 
interspace.

In the April 2007 VA examination report, the examiner noted 
that the veteran was currently working as a data conversion 
operator.  The veteran reported that her foot condition began 
in 1992 after she completed boot camp.  In 1999 the veteran 
had bilateral bunion surgery.  The following year she had 
left foot Morton's neuroma removal.  From 1998 to 2000 she 
had 6 surgeries on her feet.  Currently the veteran had daily 
foot pain and she developed a Morton's neuroma of the right 
third between the third and fourth toe.  She has had numerous 
cortisone injections in her feet for pain relief.  She 
described daily, throbbing and sore pain.  She continued to 
wear orthotics in her shoes.  On examination, no pes planus 
was noted.  No synovial thickening, no dactylitis and no 
sclerodactyly were noted.  There was tenderness upon the 
tarsal squeeze test and there were surgical scars noted 
bilaterally of the first and fifth metatarsal.  There was 
tender and palpable neuroma of the 4-5th digit of the right 
plantar forefoot.  There was a decreased range of motion on 
bilateral toes 1-10 on flexion and extension due to 
mechanical derangement.  There was no pain, weakness or 
fatigue on repetitive motion of the digits.  The diagnoses 
were no pes planus; Morton's neuroma, status post 
bunionectmy; left and right metatarsal erosive disease and 
rule out inflammatory arthritis.  The examiner stated that 
repeated x-rays in April 2007 did not mention further erosive 
disease.  The examiner noted that the veteran's diagnosis of 
inflammatory arthropathy, metatarsalgia complicated by 
Morton's neuroma and history of buionectomies did create a 
functional impact on her activities of daily living and 
occupational duties.  Prolonged standing or walking which did 
need to be performed at her occupation was an aggravating 
factor for the veteran.  Pain was the only major symptom that 
had a functional impact on the veteran.

Analysis

The veteran's bilateral foot disability is currently rated 
under Diagnostic Code 5276 for flatfeet.  Diagnostic Code 
5276 provides a 50 percent rating (30 percent if unilateral) 
when the disability is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances; 
30 percent rating (20 percent if unilateral) if the disorder 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating applies if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a 
(2007). 

The February 2007 VA examiner concluded that no pes planus 
was noted on examination.  There was no observed weight 
bearing line or medial to the great toes or inward bowing of 
the Achilles tendon. There was no pain, weakness or fatigue 
on repetitive motion of the digits.  

Both the June 2000 and June 2002 examinations did contain 
findings of pes planus, but did not document findings needed 
for a compensable evaluation.  Further, in a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, supra; Francisco v. 
Brown, supra.

For all of the foregoing reasons, the Board finds that the 
veteran's foot condition is not productive of symptomatology 
consistent with the criteria associated with a 10 percent 
rating under Diagnostic Code 5276. 

As there is no evidence of flatfeet, the Board notes that 
there are other diagnostic codes besides Diagnostic Code 5276 
that could warrant a compensable rating which would more 
appropriately reflect the veteran's current disability.   

Under Diagnostic Code 5279, a 10 percent rating is warranted 
for unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2007).  

The February 2007 VA examiner stated that the veteran had 
Morton's neuroma.  Based on this evidence, the Board finds 
that this Diagnostic Code is more appropriate for the 
veteran's current disability and a 10 percent evaluation 
under Code 5279 is in order.  This is the maximum rating 
available under this diagnostic code.

The Board is aware that the evidence presently of record 
confirms pain was a symptom that had a functional impact on 
the veteran.  See DeLuca v. Brown, supra.

However, functional loss due to pain is contemplated in the 
schedular criteria; hence, pain alone cannot provide a basis 
for a higher evaluation.  Further, the Board finds that the 
10 percent rating assigned adequately compensates the veteran 
for any functional loss due to such pain.  There is no 
evidence of such symptoms as atrophy, laxity, incoordination 
or other neurological impairment, and the Board concludes 
that there is insufficient evidence of functional loss to 
support a conclusion that a rating above 10 percent is 
warranted even with consideration of 38 C.F.R. §§ 4.40 and 
4.45. 

The Board has considered evaluating the veteran's foot 
disabilities under alternative diagnostic codes to include 
Diagnostic Code 5284.  Under this code, moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278. 

Although the veteran's disability can be evaluated under 
either Diagnostic Code 5284 or Diagnostic Code 5279, the 
veteran cannot receive separate ratings under these 
Diagnostic Codes.  See 38 C.F.R. § 4.25, Esteban v. Brown, 6 
Vet. App. 259 (1994).  The evaluation of the veteran's 
disability under Diagnostic Codes 5279 and 5284 is based on 
the same symptomatology.  Thus, as the Board has found that a 
10 percent evaluation under Code 5279 is in order, a separate 
rating under Diagnostic Code 5284 is not allowed as a matter 
of law. 

The Board has also considered Diagnostic Codes 5277, 5278, 
5280, 5281, and 5283, which concern disabilities of the foot 
and provide for ratings higher than 10 percent.  However, 
since the veteran's right foot disability is not shown by the 
medical evidence to manifest weak foot, claw foot, hallux 
valgus, all hammer toes, or malunion or nonunion of the 
tarsal or metatarsal bones, these Diagnostic Codes are not 
applicable. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The February 2007 examiner noted that the veteran's diagnosis 
of inflammatory arthropathy, metatarsalgia complicated by 
Morton's neuroma and history of buionectomies did create a 
functional impact on her activities of daily living and 
occupational duties.  Additionally, a coworker's letter 
stated that the veteran's foot disability forced her to use 
her vacation to have foot surgery and it affected her ability 
to attend an education conference.  However, the February 
2007 examiner noted that the veteran was currently working as 
a data conversion operator.  Therefore, marked interference 
with employment, beyond that contemplated by the schedular 
rating, has not been shown.  Further, the record does not 
reflect recent hospitalization for her foot disability aside 
from the cortisone injections.  Therefore, in considering the 
current severity of his disability, frequent hospitalization 
has not been shown and referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

Based on the foregoing, the Board concludes that, a 10 
percent rating is warranted for a bilateral foot disability, 
but that the preponderance of the evidence is against a 
rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 






ORDER


Entitlement to a 10 percent evaluation, but no higher, for a 
bilateral foot disability is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

























Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


